DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claims recite a door-pinch detection device, but fails to point out how the device detects a door pinch.  The claims recite components but does not disclose the operation an interaction of the components.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the omission of how the components work together to provide a door-pinch detection and operation based on the detection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgioni (WO 03/069104) in view of Yeong (KR 101654712).
 	Giorgioni disclose an elevator door device including a door panel (abstract) and a door-pinch detection device, comprising: a first attachment section (3) and a second attachment section (3) attached to at least either side face of a front face or a back face of a door panel (1) of an elevator, the first attachment section including a pressure sensor (2), the second attachment section including a repulsive member installed in a manner for the pressure sensor to be housed therein (figures 3 and 4) (as discussed in Giorgioni:  “In the embodiment illustrated in Figures 3 and 4, the capacitive sensor 3 is housed inside a groove 6 and is not directly exposed to contact with any obstacle. In this embodiment, the walls of the groove 6 itself define the coating body through which the sensor 2 detects the variation of the electrical field, to signal the presence of an obstacle, both during the opening phase and during the closing phase of the wings. The invention achieves important advantages. First of all, such a device prevents accidental pinching of the users, both during the opening phase and during the closing phase of the doors and applies indifferently to doors with central opening and to sliding doors with telescopic opening. In particular, such a device has such dimensions as to be able to protect the gaps between wing and jamb and/or between two or more wings, in order to prevent pinching the fingers of users, and especially of children.”).
	Giorgioni disclose the door-pinch detection device, wherein the pressure sensor is installed to project with respect to a door hitting face of the door panel (figures 2 and 4).
	Giorgioni disclose the door-pinch detection device, wherein the pressure sensor is installed to retract with respect to a door hitting face of the door panel (as discussed in Giorgioni:  “In regard to devices able to prevent the pinching of users in the gap present between two wings with telescopic opening or between a sliding wings and a jamb during the opening phase of the wings themselves, the safety device disclosed in the patent for industrial invention IT 1272823. Said device solves the problem of the possible pinching of the users, in particular of their fingers, by using means so shaped as to constitute a movable surface which is positioned between the wing and the external frame or jamb, and which, when impacted, moves activating a device for arresting the actuation of the wing and possibly for inverting the direction of actuation. Said movable surface is preferably obtained with a section bar made of metal or rubber applied to means for connecting with the jamb and able to operate a micro-switch for arresting the actuation of the wing.”).
	Giorgioni does not disclose an angle adjustment section.  
	However, Yeong discloses a door-pinch device comprising at least either one of a first angle adjustment section provided in a first attachment section to adjust an attachment angle of the sensor with respect to the door panel for installation or a second angle adjustment section provided in the second attachment section to adjust an attachment angle of the repulsive member with respect to the door panel for installation (figures 10 and 12) ( as discussed in Yeong:  “A reflection portion 143 may be formed on the other side of the light guide member 140 facing the incident surface 142 to reflect the incident infrared light toward the light receiving portion 122. 12, a plurality of step structures 144 for reflecting the incident infrared light toward the light receiving unit 122 are formed in the reflection unit 143, thereby improving the infrared light reception rate . In some cases the light guiding member 140 according to the present embodiment has a structure in which the light guiding member 140 is wrapped around the other surface except for the incident surface 142 so that the reflectance of the infrared light can be improved. 12, when a thin object 10 such as a string or a rope is inserted into the gap between the two doors 101 and 102, the infrared rays may be blocked at a specific angle of the light generating unit 121. [ At this time, the position of the rope or the rope can be easily detected by calculating the position of the object according to the angle after detecting the angle of the light generating unit 121.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Yeong with Giorgioni, because the teachings provide the ability to detect any object pinch between the doors by reflecting or sensing interruptions at various angles in the area between the doors. 

Allowable Subject Matter
Claims 2, 3-6, and 10-14, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF12/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837